
	
		I
		111th CONGRESS
		1st Session
		H. R. 4196
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2009
			Mr. Larson of
			 Connecticut (for himself and Mr.
			 Hinojosa) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To create jobs through the hiring of new faculty and
		  counselors at community colleges.
	
	
		1.Short titleThis Act may be cited as the
			 Community College Emergency
			 Stabilization Fund Act.
		2.FindingsCongress finds the following:
			(1)Since October
			 2007, the national unemployment rate has increased from 4.8 percent to 10.2
			 percent.
			(2)There are nearly
			 1,200 community colleges in the United States, educating over 11,700,000
			 students.
			(3)Community colleges
			 provide access to affordable, quality education, and training
			 opportunities.
			(4)Over the past year enrollment has increased
			 at unprecedented levels at community colleges across the country.
			(5)Over the past year
			 community colleges have either had to forestall hiring new staff or reduce
			 staff because of budget shortfalls despite increased demand.
			(6)Due to increased
			 enrollment and insufficient staffing, many individuals are not able to access
			 the training they need to re-enter the workforce.
			3.Emergency Funding
			 for Community Colleges
			(a)In
			 generalFrom the amounts
			 appropriated under
			 section 7 to carry out this section for a
			 fiscal year, the Secretary of Education shall provide temporary emergency
			 funding to States for such fiscal year in accordance with the formula described
			 in subsection (b) to assist community colleges in maintaining, or hiring
			 additional, faculty and staff.
			(b)FormulaOf the amount appropriated under
			 section 7—
				(1)662/3 percent shall be
			 allotted on the basis of the relative increase in unemployed individuals in
			 each State compared to the total increase in unemployed individuals in all
			 States; and
				(2)331/3 percent shall be
			 allotted on the basis of the relative excess number of unemployed individuals
			 in each State, compared to the total excess number of unemployed individuals in
			 all States.
				(c)Maintenance of
			 Effort
				(1)In
			 generalEach State shall maintain State support for community
			 colleges in the State at least at the level of such support for the fiscal year
			 immediately preceding the first fiscal year the State received funds under this
			 section.
				(2)WaiverThe Secretary may waive the requirements of
			 this paragraph (1), if the Secretary determines that a waiver would be
			 equitable due to exceptional or uncontrollable circumstances, such as a natural
			 disaster or an unforeseen and precipitous decline in the financial resources of
			 the State.
				(d)Supplement, not
			 SupplantFunds made available
			 under this section shall be used to supplement, and not supplant, other Federal
			 and State funds that would otherwise be expended for assisting community
			 colleges in maintaining, or hiring additional, faculty and staff.
			(e)Grants to
			 Community Colleges
				(1)In
			 generalNot later than 120 days after receiving funds under this
			 section, each State shall use such funds to award grants, on a competitive
			 basis, to community colleges located in the State to assist such colleges in
			 maintaining current staff, or hiring additional, faculty and staff.
				(2)Grant
			 amountIn determining the amount of a grant to award to a
			 community college under this section, a State shall take into account—
					(A)the total number
			 of students enrolled at the college;
					(B)the increase in the number of students
			 enrolled at the college relative to the preceding academic year; and
					(C)the most recent
			 monthly unemployment rate of the local area, as determined by the Secretary (in
			 consultation with the Secretary of Labor), in which the college is
			 located.
					(3)ApplicationA
			 community college desiring to receive a grant under this section shall submit
			 an application to the State at such time, in such manner, and containing such
			 information as the State may require, which shall include, at a minimum,
			 information with respect to—
					(A)the total number
			 of students enrolled at the college; and
					(B)the increase in the number of students
			 enrolled at the college relative to the preceding academic year.
					(f)Reports by
			 StatesEach State shall, not
			 later than 12 months after the date of the enactment of this Act, and annually
			 thereafter for each fiscal year in which the State expends funds received under
			 this section, submit to the Secretary a report that includes—
				(1)a
			 list of the community colleges that have received assistance from the funds;
				(2)the number of
			 students served at such community colleges as a result of such assistance;
				(3)the number of
			 faculty and staff maintained or hired at such community colleges as a result of
			 such assistance; and
				(4)the amount of
			 State support for community colleges in the State for the—
					(A)fiscal year
			 immediately preceding the first fiscal year the State received funds under this
			 section; and
					(B)most recent fiscal
			 year in which the State expended funds received under this section.
					(g)Report by the
			 SecretaryThe Secretary shall submit to the authorizing
			 committees an annual report that includes the information described in
			 subsection (f).
			4.Grants to career
			 and technical colleges
			(a)In
			 generalFrom the amounts
			 appropriated under section 7 to carry out this section, the Secretary shall
			 award grants, on a competitive basis, to career and technical colleges located
			 in any State to assist such colleges in maintaining, or hiring additional,
			 faculty and staff.
			(b)Grant
			 amountIn determining the
			 amount of a grant to award to a career and technical college under this
			 section, the Secretary shall take into account—
				(1)the total number
			 of students enrolled at the college;
				(2)the increase in the number of students
			 enrolled at the college relative to the preceding academic year; and
				(3)the most recent
			 monthly unemployment rate of the local area, as determined by the Secretary (in
			 consultation with the Secretary of Labor), in which the college is
			 located.
				(c)ApplicationA career and technical college desiring to
			 receive a grant under this section shall submit an application to the Secretary
			 at such time, in such manner, and containing such information as the Secretary
			 may require, which shall include, at a minimum, information with respect
			 to—
				(1)the total number
			 of students enrolled at the college; and
				(2)the increase in the number of students
			 enrolled at the college relative to the preceding academic year.
				5.Uses of
			 fundsEach community college
			 and career and technical college receiving a grant under this Act shall use the
			 grant funds within 18 months of receipt of such funds to cover costs related to
			 maintaining, or hiring additional, faculty and staff, including—
			(1)faculty;
			(2)counselors;
			 and
			(3)other staff to
			 assist students in training to enter the workforce, as defined by the
			 Secretary.
			6.GAO
			 report
			(a)EvaluationThe Comptroller General of the United
			 States shall conduct an evaluation of the grant programs carried out under
			 sections 3 and 4, which shall include an evaluation of—
				(1)the criteria the State or the Secretary
			 used in awarding grants to community colleges and career and technical
			 colleges;
				(2)the grant amounts
			 awarded to community colleges and career and technical colleges;
				(3)the number of
			 students served at such colleges as a result of such assistance;
				(4)the number of
			 faculty and staff maintained or hired at such colleges as a result of such
			 assistance; and
				(5)the amount of State support for community
			 colleges in each State for the—
					(A)fiscal year
			 immediately preceding the first fiscal year the State received funds under this
			 section; and
					(B)most recent fiscal
			 year in which the State expended funds received under this section.
					(b)ReportNot later than 12 months after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 report the results of the evaluation conducted under subsection (a) to the
			 authorizing committees.
			7.Authorization of
			 Appropriations; Limitation on Authority
			(a)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated $750,000,000 to carry out this Act, of which
			 $50,000,000 shall be made available to carry out section 4.
			(b)Limitation on
			 authorityAny new spending authority or new authority to enter
			 into contracts provided by this Act and under which the United States is
			 obligated to make outlays shall be effective only to the extent, and in such
			 amounts, as are provided in advance in appropriations Acts.
			8.DefinitionsIn this Act:
			(1)Authorizing
			 committeesThe term
			 authorizing committees has the meaning given such term in section
			 103(1) of the Higher Education Act of 1965 (20 U.S.C. 1003(1)).
			(2)Community
			 CollegeThe term
			 community college means a public institution of higher education
			 at which the highest degree that is predominantly awarded to students is an
			 associate’s degree.
			(3)Increased
			 unemploymentThe term
			 increase in unemployed individuals means the increase in the
			 number of unemployed individuals over the most recent 12-month period for which
			 data are available.
			(4)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002).
			(5)Excess
			 unemploymentThe term excess unemployment means the
			 number of unemployed individuals in excess of the national unemployment
			 rate.
			(6)Freely
			 Associated StatesThe term Freely Associated States
			 means the Republic of the Marshall Islands, the Federated States of Micronesia,
			 and the Republic of Palau.
			(7)National
			 unemployment rateThe term
			 national unemployment rate means the most recent national
			 unemployment rate published by the Bureau of Labor Statistics of the Department
			 of Labor.
			(8)StateThe
			 term State includes, in addition to the several States of the
			 United States, the Commonwealth of Puerto Rico, the District of Columbia, Guam,
			 American Samoa, the United States Virgin Islands, the Commonwealth of the
			 Northern Mariana Islands, and the Freely Associated States.
			(9)Career and
			 Technical college
				(A)DefinitionThe
			 term career and technical college—
					(i)has
			 the meaning given the term area career and technical school in
			 section 3(3) of the Carl D. Perkins Career and Technical Education Act of 2006
			 (20 U.S.C. 2302(3)); and
					(ii)means a private institution of higher
			 education at which the highest degree that is
			 predominantly awarded to students is an associate’s degree.
					(B)Location of
			 collegesSuch term shall only include career and technical
			 colleges (as defined in subparagraph A) located in a State.
				
